DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
Claims 23-38 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/4/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-24, 26, 28-29 are rejected under 35 USC 102(b) as being anticipated by US Patent Application Number 2010/0004799 by Drouin.

Regarding claim 23
Receiving information including the speed of the aircraft (Paragraph 18 discloses “the controller 104 can identify which of the multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors 102 and/or the databases 103” and paragraph 38 discloses “presentative flight conditions (e.g., Mach number)”);
Causing flow associated with the aircraft to remain locally subsonic that would otherwise be supersonic, the causing including activating, by a controller, a plasma generator positioned in or on the aircraft (paragraph 15 discloses “Based on these inputs, the controller 104 can control the activation of one or more flow control assemblies 130 (e.g., via a computer-based processor 101).  When activated, the flow control assemblies 130 influence the local flow, for example, by delaying or preventing flow separation”  Delaying or preventing flow separation as the aircraft approaches Mach 1 would cause flow to remain locally subsonic that would otherwise be supersonic.); and
Wherein the causing is performed in response to determining, by the controller based at least on the information including the speed of the aircraft, that activation of the plasma generator will mitigate a transonic shock wave (paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combinations of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”).  

Regarding claim 24 (dependent on claim 23), Drouin discloses the method further comprising providing power to the plasma generator with a power source, and the step of activating the plasma generator comprising transmitting a signal from the controller to the power source to provide power to the plasma generator.  Paragraph 15 discloses "Based on these inputs, the controller 104 can control the activation of one or more flow control assemblies 130 (e.g. via a computer-based processor 101)” and paragraph 23 discloses “The first electrode 133 or the second electrode 134 is coupled to the controller 104, which is in turn coupled to a power supply 138 to control the power delivered to the first electrode 133 or the second electrode 134”.

Regarding claim 26 (dependent on claim 23), Drouin discloses the plasma generator comprising a plurality of plasma generators (Paragraph 15 discloses “one or more flow control assemblies 130”), and the controller is further configured to activate at least a portion of the plurality of plasma generators in response to the information including the speed of the aircraft (Paragraph 18 discloses “the control 104 can identify which of a multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors and/or the databases 103”).

Regarding claim 28 (dependent on claim 26), Drouin discloses 
The controller is configured to independently activate each of the plurality of plasma generators (Paragraph 18 discloses “the control 104 can identify which of 
The method further comprising providing power to at least one of the plurality of plasma generators with a power source; and activating one of the plurality of plasma generators comprising transmitting a signal from the controller to the power source to provide the power to the at least one of the plurality of plasma generators (Paragraph 23 discloses “The first electrode 133 or the second electrode 134 is coupled to the controller 104, which is in turn coupled to a power supply 138 to control the power delivered to the first electrode 133 or the second electrode 134”).

Regarding claim 29 (dependent on claim 26), Drouin discloses the controller being configured to determine, based on the information including the speed of the aircraft, whether activation of at least a portion of the plurality of plasma generators will enhance operations in an optimal configuration.  Paragraph 18 discloses “the control 104 can identify which of a multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors and/or the databases 103”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0004799 by Drouin in view of US Patent Application Number 2012/0193483 by Essenhigh.

Regarding claim 25 (dependent on claim 23), Drouin discloses the information regarding the transonic flight condition further comprising information regarding altitude.  Paragraph 15 discloses “the system 100 can include one or more sensors 102".  Furthermore, paragraph 16 discloses “the sensors 102 can include pressure transducers, structural strain gauges, and/or accelerometers”.  It is well-known in the art to use atmospheric pressure to calculate the altitude of an aircraft, thus pressure transducers are a sensor that can sense and transmit information regarding altitude.
Drouin does not disclose the flight condition comprising information regarding temperature.  However, this limitation is taught by Essenhigh.  Essenhigh discloses a system for controlling boundary layer flow, and paragraph 55 discloses “sensors 37 can include…temperature sensors”.  It would be obvious to a person having ordinary skill in the art to modify Drouin using the teachings from Essenhigh in order to measure additional flight conditions to better anticipate and control the boundary layer.

Regarding claim 27 (dependent on claim 25), Drouin discloses, upon determining that activation of at least a portion of the plurality of plasma generators will mitigate a transonic shock wave, activating fewer than all of a portion of the plurality of plasma generators so as to mitigate a transonic shock wave.  Paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control 

Claims 30-31 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0004799 by Drouin.

Regarding claim 30 (dependent on claim 29), Drouin does not disclose the optimal configuration comprising a fuel efficiency optimizing configuration, and information relating to the transonic flight condition comprising information relating to fuel efficiency.  However, paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”.  The mitigation of buffeting on the aircraft reduces drag and improves fuel efficiency.  Therefore, it would be obvious to a person having ordinary skill in the art that optimizing the use of the plasma generators to mitigate the effects of shockwaves inherently optimizes fuel efficiency.  Furthermore, the examiner takes official notice that calculating and providing data regarding fuel-efficiency is well-known in the art in order to track fuel consumption and costs.  

Regarding claim 31 (dependent on claim 30), Drouin does not disclose the step of calculating, with the controller and using the information relating to fuel efficiency, a fuel efficiency optimizing configuration.  However, paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”.  The mitigation of buffeting on the aircraft reduces drag and improves fuel efficiency.  Therefore, it would be obvious to a person having ordinary skill in the art that optimizing the use of the plasma generators to mitigate the effects of shockwaves inherently optimizes fuel efficiency.  
	
Claims 32-38 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2010/0004799 By Drouin in view of US Patent Application Number 2011/0048025 by Ginn.

Regarding claim 32, Drouin discloses
A plasma generator comprising a pair of electrically coupled electrodes (paragraph 19 discloses “The actuator 131 can include a plasma actuator” and “The actuator 131 can include a first electrode 133, a second electrode 134”).
A sensor configured to sense and transmit information regarding the speed of the aircraft (Paragraph 18 discloses “the controller 104 can identify which of the multiple flow control assemblies are activated at a particular flight condition, 
A controller configured to cause flow associated with the aircraft to remain locally subsonic that would otherwise be supersonic, the causing including activating the plasma generator (paragraph 15 discloses “Based on these inputs, the controller 104 can control the activation of one or more flow control assemblies 130 (e.g., via a computer-based processor 101).  When activated, the flow control assemblies 130 influence the local flow, for example, by delaying or preventing flow separation”  Delaying or preventing flow separation as the aircraft approaches Mach 1 would cause flow to remain locally subsonic that would otherwise be supersonic.), wherein the causing is performed in response to determining, by the controller based at least on the information regarding the speed of the aircraft, that activation of the plasma generator will mitigate a transonic shock wave (paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combinations of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”); 
Wherein the pair of electrically coupled electrodes provide an electric current to a plasma on the exterior surface that induces a local heating to surrounding air (paragraph 19 discloses “The actuator 131 can include a plasma actuator, e.g., a dielectric barrier discharge device, and accordingly, the term plasma actuator is 
Drouin does not disclose the pair of electrically coupled electrodes being recessed in an exterior surface of the aircraft.  However, this limitation is taught by Ginn.  Figure 3 of Ginn shows a plasma generator 128 having a plurality of electrodes 130 and 132 that are recessed in an exterior of the aircraft.  Ginn discloses having two buried electrodes as one of a number of embodiments for arranging electrodes for plasma actuators, alongside variations having combinations of surface and buried electrodes (Fig. 1).  It would thus be obvious to a person having ordinary skill in the art to modify Drouin using the teachings from Ginn as a substitution of known arrangements of arranging electrodes for plasma actuators in order to maintain a smooth surface to increase aerodynamic performance.

Regarding claim 33 (dependent on claim 32), Drouin discloses 
A power source configured to provide power to the plasma generator (paragraph 23 discloses “The first electrode 133 or the second electrode 134 is coupled to the controller 104, which is in turn coupled to a power supply 138 to control the power delivered to the first electrode 133 or the second electrode 134”), 
Wherein the controller is configured to transmit a signal to the power source to provide power to the plasma generator, only after determining, based on information transmitted from the sensor, that activation of the plasma generator would mitigate a transonic shock wave (paragraph 15 discloses "Based on these inputs, the controller 104 can control the activation of one or more flow control assemblies 130 (e.g. via a computer-based processor 101).  When activated, the flow control assemblies 130 influence the local flow, for example, by delaying or preventing flow separation".  Furthermore, paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”).

Regarding claim 34 (dependent on claim 32), Drouin discloses
The plasma generator comprising a plurality of plasma generators (paragraph 15 discloses “one or more flow control assemblies 130”).
The controller is further configured to independently activate each of the plurality of plasma generators (paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by 
The controller is further configured to activate a portion of the plasma generators only after determining, based on information regarding the speed of the aircraft transmitted form the sensor, that activation of the portion of the plurality of plasma generators would mitigate a transonic shock wave.  Paragraph 18 discloses “the control 104 can identify which of a multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors and/or the databases 103”.

Regarding claim 35 (dependent on claim 34), Drouin discloses
The plasma generator comprises a plurality of plasma generators (paragraph 15 discloses “one or more flow control assemblies 130”);
The plurality of plasma generators being grouped in clusters (paragraph 29 discloses “first flow control assemblies 130a positioned at the forebody 113, second flow control assemblies 130b positioned at the leading edge extension 115, and third flow control assemblies 130c positioned at the wing 112”); and
The controller is further configured to activate the plasma generators in a given cluster independently from the plasma generators in another cluster.  Paragraph 18 discloses “the control 104 can identify which of a multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors and/or the databases 103”.

Regarding claim 36 (dependent on claim 34), Drouin discloses 
The plasma generator comprising a plurality of plasma generators (Paragraph 15 discloses “one or more flow control assemblies 130”);
The controller being further configured to determine, based on the information transmitted form the sensors, whether a portion of the plurality of plasma generators would be activated in an optimal configuration; and 
The controller being further configured to activate only the portion of the plurality plasma generators that would be activated in the optimal configuration (paragraph 18 discloses “the control 104 can identify which of a multiple flow control assemblies are activated at a particular flight condition, based upon the inputs received from the sensors and/or the databases 103”).

Regarding claim 37 (dependent on claim 32), Drouin does not disclose the optimal configuration comprising a fuel efficiency optimizing configuration.  However, paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combination of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”.  The mitigation of buffeting on the aircraft reduces drag and improves fuel efficiency.  Therefore, it would be obvious to a person having ordinary skill in the art that optimizing the use of the plasma generators to mitigate the effects of shockwaves inherently optimizes fuel efficiency.  
Regarding claim 38 (dependent on claim 32), Drouin discloses the plasma generator being positioned on a wing of the aircraft.  Paragraph 29 discloses “third flow control assemblies 130c positioned at the wing 112”.

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Drouin does not disclose any device determining that activation of the plasma generator will mitigate a transonic shock wave, paragraph 29 discloses “Any of a variety of individual flow control assemblies 130 and/or combinations of flow control assemblies 130 can be activated to control the structural response of one or more aircraft components to an aerodynamic loading function, for example the unsteady loading produced by unsteady separated flow, oscillating shock waves, or shedding vortices, which create a buffet effect on the aircraft”.  Paragraph 26 further states that “The direct effect generally refers to an effect that reduces the magnitude of the buffet source, or in another manner shifts or changes an aspect of the buffet source, e.g., so as to reduce the coupling between the aerodynamic buffet source and one or more structural modes”.  Controlling the structural response of one or more aircraft components to the unsteady loading produced by oscillating shock waves would therefore reduce the magnitude, or mitigate, the shock waves.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642